Beoyles, P. J.
The court overruled the general ground of the demurrer to the petition, but sustained all of the special grounds of the demurrer', and allowed the plaintiff ten days within which to amend his petition to meet these special grounds. To this ruling no exception was taken, nor is error assigned thereon in the bill of exceptions. Therefore the ruling that the petition was subject to these special demurrers became the law of the ease. The plaintiff, within the ten days allowed, filed a purported amendment to his petition. This amendment, however, was in all substantial respects merely a reiteration of the various allegations contained-in the original petition, and clearly failed to meet the objections raised by the special grounds of the demurrer. No further amendment was offered in the ten days allowed in the court’s order. Under these facts the court did not err in dismissing the plaintiff’s ease. Hinson v. Mutual Fertilizer Co., 19 Ga. App. 121 (91 S. E. 241).

Judgment affirmed.


Bloodworfh and Harwell, JJ., concur.